Per Curiam,
The learned judge below gave the jury a binding instruction to find for the defendant. In this we see no error. The borough was not bound to drain the plaintiff’s property. She appears to have built her house on a piece of low, wet, swampy land, which was frequently overflowed with water. It filled her cellar and made her house damp and uncomfortable. Her principal grievance appears to be that a culvert, which had been constructed across the road, had become filled up, and no longer conveyed the water as formerly. 1 do not understand from the evidence that the plaintiff even had a connection with this culvert. She appears to have cut a ditch through a neighbor’s lot to carry her water away. After it left this lot (Kinney’s), it spread over the lots of some one else; some of it perhaps entered the culvert, how much does not appear. Her drainage was thrown upon the land of other persons, and she had no drain to the culvert. The culvert itself appears to have become stopped up by some of the neighbors building across it. The other lot owners had a right to keep the water off from their premises. Water is a common enemy and they all appear to have been fighting it. The plaintiffs had no case.
Judgment affirmed.